Citation Nr: 1534383	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-46 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was scheduled to appear at the Atlanta RO for a personal hearing before a Veterans Law Judge in May 2015.  In February 2015, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran to withdraw his appeal as to the issue of entitlement to an initial rating in excess of 10 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to a rating in excess of 10 percent for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran expressed his intent to withdraw from appellate consideration his claim for entitlement to a rating in excess of 10 percent for PTSD. See the Veteran's April 2015 VA Form 21-4138.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for PTSD is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


